FILED
                           NOT FOR PUBLICATION
                                                                           NOV 25 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KRISTEN YOUNG-FITCH,                             No. 13-36066

              Plaintiff - Appellant,             D.C. No. 1:12-cv-00740-JE

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of the Social Security Administration,

              Defendant - Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                     Argued and Submitted November 4, 2015
                                Portland, Oregon

Before: KOZINSKI, FISHER, and WATFORD, Circuit Judges.

      1. The Administrative Law Judge (ALJ) provided specific, clear and

convincing reasons supported by substantial evidence for disbelieving Kristen

Young-Fitch’s testimony concerning her symptoms and limitations. See Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196–97 (9th Cir. 2004). In


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 4
particular, the ALJ noted that objective medical records and evidence of Young-

Fitch’s drug-seeking behavior undermined the credibility of her claims as to the

intensity and frequency of her migraines and other physical ailments. See Edlund

v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001); Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 598–600 (9th Cir. 1999). Young-Fitch’s credibility was

further undermined by reports from two examining physicians who indicated that

Young-Fitch was distractible from her alleged pain. The ALJ therefore did not err

in declining to factor into the residual functional capacity (RFC) assessment all of

the limitations that Young-Fitch claimed affected her ability to work.

      2. The ALJ provided clear and convincing reasons for rejecting examining

psychologist Dr. Michael O’Connell’s opinion regarding the effect that Young-

Fitch’s mental impairments would have on her ability to work. See Pitzer v.

Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). The ALJ found that (1) Dr. O’Connell

based his opinion primarily on Young-Fitch’s subjective complaints, which the

ALJ found not fully credible; (2) most of Young-Fitch’s objective mental status

tests were within average limits; and (3) any symptoms Young-Fitch experienced

did not limit her daily living activities. Substantial evidence supports each of these

findings. Substantial evidence also supports the ALJ’s finding that Young-Fitch’s

mental impairments presented only “mild” functional limitations.
                                                                         Page 3 of 4
      3. The ALJ did not err by denying Young-Fitch’s request to supplement the

record with a mental RFC assessment. See Mayes v. Massanari, 276 F.3d 453,

459–60 (9th Cir. 2001); Reed v. Massanari, 270 F.3d 838, 842–43 (9th Cir. 2001).

The ALJ properly concluded that any further inquiry into Dr. O’Connell’s

assessment of Young-Fitch’s mental impairments was unnecessary due to the

dearth of objective support for his opinion.

      4. The ALJ did not err in giving little weight to treating physician Dr.

Roma Sprung’s opinion that Young-Fitch could not stand or walk for more than 20

minutes, lift 10 pounds, or work an 8-hour day. The ALJ relied in part on

nonexamining neurologist Dr. William DeBolt’s testimony that Young-Fitch’s

lifting, walking, and standing limitations were self-imposed and that Dr. Sprung’s

opinion lacked objective support. The ALJ did not rely solely on Dr. DeBolt’s

testimony, but instead offered additional reasons, supported by substantial

evidence, for rejecting Dr. Sprung’s assessment of Young-Fitch’s physical

functional capacity. The ALJ noted that medical records from 2010 document

Young-Fitch’s general improvement and that Dr. Sprung’s own notes indicate that

Young-Fitch overused her medication and exhibited drug-seeking behavior. The

ALJ’s determination that Young-Fitch was not fully credible provided a further
                                                                           Page 4 of 4
basis for rejecting the portions of Dr. Sprung’s report that simply summarized

Young-Fitch’s subjective complaints.

      5. The ALJ properly found that Young-Fitch retains the ability to perform

jobs that exist in substantial numbers in the national economy. A vocational expert

testified that an individual of Young-Fitch’s age and education with the RFC to

perform light exertional work with no extended exposure to excessive noise,

vibration, or respiratory irritants could work as a bar attendant, marking clerk,

bench hand, suture winder, or type copy examiner. The ALJ did not err by

omitting from the hypothetical any limitations related to the frequency of Young-

Fitch’s migraines or her claimed allergy to florescent light, given the ALJ’s

determination that her complaints were not fully credible. Because the ALJ gave

little weight to Dr. O’Connell’s and Dr. Sprung’s opinions, the hypothetical

permissibly omitted the mental and physical limitations reflected in their reports,

which were otherwise unsupported by the record. See Bayliss v. Barnhart, 427
F.3d 1211, 1217 (9th Cir. 2005).

      AFFIRMED.